TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00896-CV



              Valerie Thomas Bahar, M.D.; Valerie Thomas Bahar, M.D., P.A.;
          Shalanda D. Moore, J.D.; and Joseph R. Willie, II, D.D.S., J.D., Appellants

                                                  v.

    Lyon Financial Services, Inc., A Minnesota Corporation d/b/a US Bancorp Manifest
   Funding Services; and Riecke Baumann, Receiver and Master in Chancery, Appellees


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-11-012239, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants have filed an unopposed motion to abate this appeal pending settlement

negotiations. The motion is granted and the appeal is abated until February 18, 2013. The parties

shall submit either a motion to reinstate or a joint status report concerning the status of settlement

negotiations no later than February 18, 2013. Upon reinstatement, the appellants’ brief will be due

not later than the thirtieth (30th) day following reinstatement.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: December 19, 2012